Citation Nr: 0728022	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus type II.

2.  Entitlement to service connection for diabetes mellitus 
type II.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for vision 
problems/retinopathy, to include as secondary to diabetes 
mellitus.

6.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for kidney transplant, 
to include as secondary to diabetes mellitus type II.

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
July 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for diabetes mellitus type II, a 
bilateral knee disability, hypertension, vision problems, and 
kidney transplant.  The RO apparently reopened the service 
connection claims for diabetes mellitus and a bilateral knee 
disability, finding that the veteran had submitted new and 
material evidence, but denied the claims on the merits.  

In April 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Board videoconference hearing 
at the RO.  A transcript of the hearing is of record.

The issue of service connection for a bilateral knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection claims for diabetes mellitus type II 
and a bilateral knee disability were denied in a May 2002 RO 
decision.

2.  Evidence received since the May 2002 RO decision is not 
cumulative or redundant of previously submitted evidence, and 
raises a reasonable possibility of substantiating the claims.

3.  The National Personnel Records Center determined that 
there was no evidence of the veteran's exposure to herbicides 
in service.

4.  Diabetes mellitus was not diagnosed in service or for 
many years thereafter; and there is no medical evidence 
relating the current diagnosis to service, including any 
exposure to herbicides.

5.  The competent medical evidence of record does not relate 
the veteran's visual problems/retinopathy to service or any 
service-connected disability. 

6.  Hypertension was not diagnosed in service or for many 
years thereafter; and there is no medical evidence relating 
the current diagnosis to service or a service-connected 
disability.

7.  Renal disease was not diagnosed in service or for many 
years thereafter; and there is no medical evidence relating 
the current diagnosis to service or a service-connected 
disability.




CONCLUSIONS OF LAW

1.  Evidence added to the record since the May 2002 RO 
decision is new and material and the claims of entitlement to 
service connection for diabetes mellitus type II and a 
bilateral knee disability are reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 
20.1103 (2006). 

2.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Visual problems/retinopathy were not incurred in or 
aggravated by active service; nor are they proximately due to 
or caused by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).

4.  Hypertension was not incurred in or aggravated by active 
service, directly or presumptively; nor is it proximately due 
to or caused by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).

5.  Renal disease was not incurred in or aggravated by active 
service, directly or presumptively; nor is it proximately due 
to or caused by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by a December 2002 letter, which was sent to the 
veteran prior to the adjudication of his appeal.  In the 
December 2002 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should notify VA of 
any additional evidence, which, in effect, would include any 
evidence in his possession that pertained to the claim.  The 
RO notified the veteran again in May 2004, and his claim was 
subsequently readjudicated in several Supplemental Statements 
of the Case.

During the pendency of the appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records, VA outpatient treatment 
records dated 2003 to 2005, and private treatment records 
dated 1987 to 2002. 

The Board has considered the possibility of obtaining a 
medical examination and/or opinion that specifically 
addresses the issue of whether the cause of the veteran's 
diabetes mellitus, visual problems, hypertension, and kidney 
transplant were in any way related to his military service.  
See 38 U.S.C.A. § 5103A(d), calling for an examination or 
opinion when necessary to make a decision on a claim.

However, in the circumstances of this case, there is no duty 
on the part of VA to obtain an opinion, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant 
has been advised of the need to submit competent medical 
evidence suggestive of a linkage between active service and 
the claimed disabilities.  The appellant has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the veteran's disabilities are related to his 
military service.  38 U.S.C.A § 5103A(d).  Furthermore, there 
is no lay evidence of a continuity of symptomatology linking 
the claimed disabilities service, as contemplated by the 
Court's holding in Charles v Principi, 16 Vet. App. 370, 374-
75 (2002).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claims for service connection for 
diabetes mellitus, type II and a bilateral knee disability, 
any error by VA in complying with the requirements of VCAA as 
to the issue of whether new and material evidence has been 
received is harmless.  See Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).  As noted above, the underlying claim of service 
connection for a bilateral knee disability is being REMANDED 
to the AMC for further development.

II.  New and Material Evidence

As noted in the Introduction, the RO reopened the veteran's 
previously denied claims of service connection for diabetes 
mellitus type II and a bilateral knee disability, and denied 
that claims on the merits.  However, irrespective of the RO's 
action, the Board must also decide whether the veteran has 
submitted new and material evidence to reopen the claims of 
service connection for diabetes mellitus type II and a 
bilateral knee disability.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996)

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA. 
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Effective August 29, 2001, the provisions of 38 C.F.R. § 
3.156 were amended, and the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a) (2005)).  Because the appellant's claims were 
received after August 2001, this amendment is applicable to 
the present appeal.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the veteran's claims for service connection in this 
matter under the current version of 38 C.F.R. § 3.156(a).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.

(a) Diabetes mellitus type II

The RO previously denied service connection for diabetes 
mellitus in May 2002, on the basis that there was no evidence 
of in-service incurrence or aggravation.  The veteran 
submitted a statement in October 2002 that he wanted a 
Compensation and Pension examination for diabetes mellitus, 
but did not submit a valid notice of disagreement with the 
May 2002 decision.  VA regulations define a notice of 
disagreement as a written communication expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  While special wording is not 
required, the notice of disagreement must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  The veteran's request for an examination is not 
reasonably construed as an expression of dissatisfaction with 
the May 2002 rating decision.  As the veteran did not appeal 
this decision, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  

Evidence received since the 2002 rating decision consists of 
private medical records dated in 1987, which provide more 
contemporaneous evidence of a diagnosis of diabetes mellitus.  
The veteran also testified at an April 2007 Board hearing, 
providing more details regarding the in-service events that 
he contends exposed him to Agent Orange in service. 

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it raises a 
reasonable possibility of substantiating the service 
connection claim for diabetes mellitus.  Specifically, the 
private medical records show a more contemporaneous diagnosis 
of diabetes and the veteran provided more specific details 
for why he believes he was exposed to Agent Orange in 
service.  As mentioned, in terms of reopening the claim, the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Thus, this 
information constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and the service connection 
claim for diabetes mellitus is reopened. 38 U.S.C.A. § 5108.

(b)  Bilateral knee disability

The RO originally denied service connection for a bilateral 
knee disability in August 1988 on the basis that 
chondromalacia noted in service was considered a 
developmental disability and not a disease or injury for 
which disability compensation could be established.  The 
veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103.  

The veteran submitted a claim to reopen service connection 
for a bilateral knee condition in February 2002.  The RO 
denied this claim again in May 2002 on the basis that the 
veteran had not submitted new and material evidence to reopen 
the claim.  The veteran submitted a statement in October 2002 
that he wanted a Compensation and Pension examination for his 
bilateral knee disability, but did not submit a valid notice 
of disagreement with the May 2002 decision.  VA regulations 
define a notice of disagreement as a written communication 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.  The veteran's request 
for an examination is not reasonably construed as an 
expression of dissatisfaction with the May 2002 rating 
decision.  As the veteran did not appeal this decision, it 
became final, as well.  Id.  

Evidence received since the 2002 rating decision includes an 
August 2003 x-ray examination report of the knees and a June 
2004 VA examination report showing current findings of mild 
bilateral medial compartment osteoarthritis.  The veteran 
also testified at an April 2007 Board hearing, providing more 
details regarding the in-service events that he contends 
caused his current bilateral knee disability. 

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it raises a 
reasonable possibility of substantiating the service 
connection claim for a bilateral knee disability.  
Specifically, the VA medical records show a current bilateral 
knee disability and the veteran's testimony provides credible 
evidence of in-service strain to the knees.  As mentioned, in 
terms of reopening the claim, the credibility of the new 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Thus, this information constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a); 
and the service connection claim for a bilateral knee 
disability is reopened. 38 U.S.C.A. § 5108.

III.  Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if diabetes mellitus, cardiovascular disorder, or 
nephritis, became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, those conditions would be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, service connection can be granted on a 
secondary basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Court held that the term 
"disability" refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.  Absent a causal relationship, 
these provisions do not apply.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Diabetes mellitus II

The veteran testified that he has diabetes mellitus related 
to handling aircraft equipment in service that had been 
sprayed with Agent Orange.  He noted that this occurred when 
he was in Holloman Air Force Base in New Mexico, but that the 
planes came in from Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including 
type II diabetes, shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 
38 C.F.R. § 3.309(e).

Initially, the record shows a present diagnosis of diabetes 
mellitus II.  An April 2001 private examination report shows 
a diagnosis of diabetes mellitus type II since 1980.  Private 
medical records dated in 1987 note a diagnosis of diabetes 
mellitus times six years.  The assessment was diabetes 
mellitus type II uncontrolled.  Private medical records dated 
from 1997 to 2001 also show continued diagnoses of diabetes 
mellitus.

The next issue is whether there is evidence of any in-service 
incurrence of diabetes mellitus type II.  The service medical 
records are negative for any findings of diabetes, and the 
veteran has never contended that diabetes was actually 
present in service.  The only reference to that disease in 
service was a note on separation from service that the 
veteran did not have a family history.  Therefore, there is 
no direct evidence of in-service incurrence of diabetes.

Personnel records note that the veteran's military 
occupational specialty was aircraft maintenance specialist; 
so it is presumed that the handling of aircraft equipment 
would be involved in carrying out his duties.  There is no 
record, however, that the veteran was exposed to herbicides 
during his service as a result of handling such equipment.  
The veteran did not service in Vietnam, and the National 
Personnel Records Center responded in May 2002 that there was 
no record of the veteran otherwise being exposed to 
herbicides in service.  For this reason, the veteran's 
diabetes mellitus cannot be presumed to have been incurred in 
service under the provisions of 38 C.F.R. § 3.309(e).

Service connection is not warranted on a direct basis, as the 
service medical records are negative, and there is no 
evidence of any continued symptomatology from 1976 and during 
the four years before diabetes mellitus was diagnosed.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  A November 1987 
private medical and a June 2004 VA cardiology consult also 
note that the veteran had a strong family history of diabetes 
mellitus, contrary to what was reported at discharge from 
service.

Additionally, since the first diagnosis of diabetes mellitus 
was in 1980, which is four years after the veteran's 
discharge from service, service connection on a presumptive 
basis is not warranted under the provisions of 38 C.F.R. 
§§ 3.307, 3.309, which deal with chronic disabilities.

Regarding the veteran's contention that he was exposed to 
herbicides in service, the Board notes that individual 
claimants are considered competent to testify to matters that 
"lends [themselves] to observation by a lay witness."  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In this 
instance, the veteran is not indicating that he observed or 
witnessed the use of herbicides, or that he observed 
herbicides in or on the planes.  Instead, he is merely 
assuming that herbicides remained on these planes because 
they were in Vietnam prior to their arrival in New Mexico.  
However, the Board believes that such an assumption is beyond 
the competence of the veteran, and thus, his testimony cannot 
serve to establish that exposure to herbicides actually 
occurred.

Furthermore, the relationship between the claimed disability 
and the manner of exposure that he been described by the 
veteran is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, which does not show any relationship between the 
veteran's diabetes mellitus and service.

The negative evidence in this case outweighs the positive; so 
the benefit-of-the-doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.  For this reason, service 
connection for diabetes mellitus type II is not warranted.   

Vision problems/retinopathy

The veteran contends that he has vision problems and 
retinopathy related to diabetes mellitus.

The record does, in fact, show diagnoses of visual problems 
and diabetic neuropathy.  An April 2001 private medical 
record notes that the veteran complained of onset of blurred 
vision with numerous dark spots for the last six months.  He 
reportedly had retinal laser treatment in the left eye in 
1994.  The impressions were proliferative diabetic 
retinopathy both eyes; subhyaloid and vitreous hemorrhage, 
left eye; macular edema, borderline, right eye; hypertensive 
retinopathy, both eyes; and incipient lens changes, both 
eyes.  A June 2001 private medical record notes that the 
veteran was seen for an evaluation of proliferative diabetic 
retinopathy.  A June 2002 private medical record and May 2005 
VA medical record show further diagnoses of proliferative 
diabetic retinopathy.

The next issue is whether there is evidence of any in-service 
incurrence of visual problems.  The service medical records 
are negative for any findings of visual problems.  A January 
1975 eye clinic note shows the veteran was seen complaining 
that it felt like something was in his right eye and maybe 
the left eye too.  The recommended treatment included 
flushing the eyes for any foreign body trapped under the lid.  
At discharge from service in March 1976, it was noted that 
the veteran's scleras were slightly congested and that he had 
an assessment of bilateral blepharitis.  Blepharitis is 
defined as "inflammation of the eyelid."  See Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 206.   

While a disorder of the eyelid was noted at discharge from 
service, there is no medical evidence between the 1976 
discharge and the findings of visual problems in 2001 of 
continuity of symptomatology. See Savage v. Gober, 10 Vet. 
App. 488 (1997).  A December 1987 private medical record 
notes that the veteran had not had an eye examination for 
about four years and that his pupils were equal, round, 
reactive to light and accommodation, and his extraocular 
muscles were intact.  As there is no evidence of visual 
problems from service or during the 25 years before any 
visual problems were shown, there is no basis for granting 
service connection on a direct basis.     

To the extent that the veteran's visual problems may be due 
to his diabetes, service connection cannot be granted for 
those problems, as service connection is not in effect for 
diabetes mellitus, as discussed in the previous section.  

Therefore, the Board finds that the preponderance of the 
evidence is against the service connection claim for visual 
problems/retinopathy, to include as secondary to diabetes 
mellitus; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Hypertension

The veteran testified that he has hypertension as a result of 
the stress of working on aircraft in service and making sure 
everything was perfect, as well as working on the flight line 
two to three times per day.  He indicated that he was told he 
had borderline hypertension in service.  He also contends 
that his hypertension is secondary to his diabetes mellitus.

Initially, the record shows current diagnoses of 
hypertension.  November and December 1987 private medical 
records show an assessment of hypertension.  Hypertension 
also was continuously noted on private medical records dated 
from 1998 to 2002 and VA medical records dated from 2003 to 
2005.

The next issue is whether there is evidence of any in-service 
incurrence of hypertension.  The service medical records are 
negative.  Although the veteran contends he was told he was 
borderline hypertensive in service, there is no notation to 
that effect in the service medical records.  In fact, a 
January 1976 medical record shows a blood pressure reading of 
128 (systolic) over 80 (diastolic).  At discharge from 
service in March 1976, the veteran's systolic pressure was 
122 and his diastolic pressure was 84.  For VA purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood 
pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1), under Diseases of the Arteries and 
Veins.  These must be confirmed by readings taken two or more 
times on at least three different days. Id.  Based on the 
findings in service, there is no direct medical evidence of 
in-service incurrence of hypertension.

After service, the first diagnosis of hypertension is in 
December 1987, which is 11 years after the veteran's 
discharge.  Therefore, service connection for hypertension is 
not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.

Service connection also is not warranted on a direct basis, 
as the service medical records are negative, and there is no 
evidence of any continued symptomatology from 1976 and during 
the 11 years before hypertension was diagnosed.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  A June 2004 VA cardiology 
consult noted that the veteran had multiple risk factors for 
his complaints of chest pains, including hypertension and 
diabetes.  The report also noted the veteran had a family 
history of hypertension.

To the extent hypertension is related to diabetes mellitus 
type II, service connection cannot be granted on a secondary 
basis, because, as previously discussed, service connection 
is not in effect for diabetes mellitus.

Although the veteran has argued that his current hypertension 
is related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any relationship 
between service and the current diagnosis.

The preponderance of the evidence is against the service 
connection claim for hypertension, to include as secondary to 
diabetes mellitus; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.

Kidney transplant

The veteran testified that his hypertension and diabetes 
mellitus eventually took a toll on his body and he had to 
have a kidney transplant in May 1999.  He indicated that he 
did not receive any treatment in service.

Initially, the record shows the veteran has renal disease.  A 
February 1997 private medical record notes that the veteran 
had chronic renal insufficiency and a sonogram showed that he 
had an enlarged kidney containing multiple cysts consistent 
with adult polycystic kidney disease.  A July 1997 private 
medical record notes that he was sent to the Transplant 
Clinic for a possible transplant.  An April 1999 private 
hospital record shows the veteran had a cadaveric renal 
transplantation of the right iliac fossa.  The postoperative 
diagnosis was end stage renal disease secondary to diabetic 
nephropathy.

The service medical records are negative for any findings of 
renal disease, and there is evidence suggesting a direct a 
relationship to service.

The first finding of renal disease after service was in 1997, 
which is 21 years after discharge; so service connection on a 
presumptive basis also is not warranted.  Additionally, there 
is no evidence of continuity of symptomatology of renal 
disease from service or during the 21 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

To the extent the veteran's renal disease is due to his 
diabetes, service connection cannot be granted on a secondary 
basis, as service connection is not in effect for diabetes 
mellitus, as previously discussed.

The unfavorable evidence in this case outweighs the 
favorable.  For this reason, there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The 
record does not show any basis for why service connection for 
a kidney transplant is warranted.  




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a bilateral knee disability, 
and to this extent only, the claim is granted.

New and material evidence has been submitted to reopen the 
claim for service connection for diabetes mellitus, and to 
this extent only, the claim is granted.

Entitlement to service connection for diabetes mellitus type 
II is denied.

Entitlement to service connection for vision 
problems/retinopathy, to include as secondary to diabetes 
mellitus is denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II is denied.

Entitlement to service connection for kidney transplant, to 
include as secondary to diabetes mellitus type II is denied.


REMAND

Additional development is necessary before a determination 
can be made with respect to the service connection claim for 
a bilateral knee disability.  The record shows evidence of a 
current bilateral knee disability, including a June 2004 VA 
examination report, which shows a diagnosis of mild bilateral 
medial compartment osteoarthritis.  The record also shows in-
service findings of treatment for the bilateral knees.  The 
veteran testified that he had problems with his knees in 
service, noting that he would sometimes bang his knees 
sliding down the wing of airplanes.  He indicated that this 
created a lot of wear and tear on his knees, especially his 
right knee.  The service medical records show a diagnosis of 
bilateral chondromalacia patella in 1976. 

As the record shows a current bilateral knee disability and 
in-service findings of a bilateral knee disorder, a medical 
opinion is necessary to determine whether these are related.  
A June 2004 VA examination was provided, but the examiner did 
not offer any opinion on the etiology of the veteran's 
current bilateral knee disability, other than to note that 
the veteran did not have chondromalacia patella.

Additional factors that should be noted include a post-
service finding in April 1997, when the veteran reportedly 
tore his medial meniscus in the right knee when he bent down 
and stood back up.  The diagnosis was bucket handle tear 
medial meniscus, chondral lesion medial femoral condyle.  He 
subsequently had a comprehensive arthroscopy partial 
arthroscopic medial meniscectomy and chondroplasty in April 
1997.  In May 2002, he also reportedly bumped his left knee 
against the side railing of a hospital bed and experienced 
some swelling.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the 
veteran for an appropriate VA examination 
to determine the etiology of his 
bilateral knee disability.  Specifically 
the examiner should determine whether it 
is at least as likely as not that the 
current diagnosis of mild bilateral 
medial compartment osteoarthritis is 
related to service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions

2.  When the AMC/RO is satisfied that the 
record is complete, the AMC/RO should 
readjudicate the issue on appeal.  If the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


